      CASE 0:17-cv-03456-DSD-ECW Document 99 Filed 02/27/19 Page 1 of 17



                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA
                        Civil No. 17-3456 (DSD/ECW)

Engineered Sales, Co.,
a Minnesota corporation,

                   Plaintiff,

v.                                                        ORDER

Endress + Hauser, Inc.,
an Indiana corporation,

and

Miller Mechanical Specialties, Inc.,
an Iowa corporation,

                   Defendants.


       Steven C. Moore, Esq. and Watje & Moore, Ltd., 7900 Xerxes
       Avenue South, Suite 2000, Bloomington, MN 55431, counsel for
       plaintiff.

       Andrew M. McNeil, Esq. and Bose McKinney & Evans LLP, 111
       Monument Circle, Suite 2700, Indianapolis, IN 46204 and Mark
       J. Carpenter, Esq. and Carpenter Law Firm PLLC, 5200 Willson
       Road, Suite 150, Edina, MN 55424, counsel for defendant
       Endress + Hauser, Inc.

       Peter J. Gleekel, Esq. and Larson King, LLP, 30 East 7th
       Street, Suite 2800, St. Paul, MN 55101, counsel for defendant
       Miller Mechanical Specialties, Inc.


       This matter is before the court upon the partial motion for

summary judgment by plaintiff Engineered Sales Co. (ESC) and the

motions for summary judgment by defendants Endress + Hauser, Inc.

(E+H) and Miller Mechanical Specialties, Inc. (MMS).            Based on a

review of the file, record, and proceedings herein, the court

denies plaintiff’s motion and grants defendants’ motions.
      CASE 0:17-cv-03456-DSD-ECW Document 99 Filed 02/27/19 Page 2 of 17



                                   BACKGROUND

        This business dispute arises out of E+H’s termination of ESC’s

sales representative agreement.1           E+H is an Indiana company that

manufactures industrial instrumentation, including flow, level,

pressure, temperature, and analytical products.           E+H Answer ¶ 2.

ESC     is    a   manufacturer’s   representative   and   distributor      for

industrial instrumentation and controls based in Minnesota. Compl.

¶ 1; Engstrand Dep. at 27:14-16; Gleekel Decl. Ex. L at 1.

        In 2000, E+H contacted Dan Engstrand, president of ESC, about

becoming a sales representative for its product line in Minnesota,

North Dakota, South Dakota, and northwest Wisconsin.             Engstrand

Dep. at 40:11-41:8, 36:16-37:3.        E+H had been working with another

Minnesota company, Control-Tec, but wanted more sales coverage in

the territory as its business expanded.          Id. at 39:24-40:22.       E+H

encouraged ESC to effectively acquire Control-Tec and take over as

the E+H representative in the territory. Id. at 40:23-42:3l 54:21-

55:11.        Over the course of several months, ESC and Control-Tec

negotiated a deal under which ESC paid $100,000 to acquire Control-

Tec.2        Id. at 51:10-53:25; 54:21-55:6.      Engstrand initiated the



        1
        After full briefing of the pending motions, ESC conceded
that certain of its claims are no longer viable. The court will
discuss only those facts relevant to the remaining claims.
        2
        Engstrand sold ESC’s competing product lines to a third
party. Engstrand Dep. at 45:21-49:23. The court will not discuss
that transaction in detail because it is irrelevant to the issues
presented.

                                       2
   CASE 0:17-cv-03456-DSD-ECW Document 99 Filed 02/27/19 Page 3 of 17



discussion with Control-Tec, and E+H was not involved in the

negotiations.    Id. at 45:2-5, 71:20-72:4.           ESC did not make any

payment to E+H relating to its buy out of Control-Tec.                     Id. at

56:20-57:6.

     On January 1, 2001, ESC and E+H entered into an exclusive

representative agreement (Agreement) under which E+H appointed ESC

as its “independent sales representative to sell [E+H’s] specified

products” in Minnesota, North Dakota, South Dakota, and portions of

Wisconsin. Gleekel Decl. Ex. J at 1, 15. The Agreement designates

ESC as an “independent contractor” and provides that either party

may terminate the agreement “with or without cause” with thirty

days’ written notice.       Id. §§ 1(b), 13.         The Agreement does not

require   ESC   to   pay   E+H   a   royalty   fee   for    becoming   a    sales

representative, nor does it require ESC to pay a percentage of

gross or net sales to E+H.           See id.; Engstrand Dep. at 302:21-

304:8.

     The Agreement prohibits ESC from selling competing products,

but permits ESC to continue selling products for certain identified

industrial process manufacturers, referred to as “principals.”3

Gleekel Decl. Ex. J § 4; id. App’x C.                 Among those approved

principals is Mine Safety Appliances (MSA).                Id. App’x. C.      The

parties later modified certain aspects of the Agreement through



     3
        ESC also represented manufacturers in the HVAC and water
and wastewater industries. Gleekel Decl. Ex. L at 17-21.

                                       3
   CASE 0:17-cv-03456-DSD-ECW Document 99 Filed 02/27/19 Page 4 of 17



several written addenda.        See Lucey Decl. Ex. A.           The last

modification was in September 2010.        Id. at 7.

     In   approximately     2013,    E+H     began     consolidating    its

representatives throughout the country.        Engstrand Dep. at 80:18-

81:3; 140:13-21. Engstrand agreed that consolidation, particularly

in the Midwest, made sense and, in 2014, began discussions with

defendant MMS, an E+H representative in Iowa, about the possibility

of merging.    Id. at 136:2-40:2, 158:14-59:18.        Meanwhile, E+H had

growing concerns about ESC’s sales capacity in the Bakken Shale

Region in North Dakota and its flat sales generally. Camin Dep. at

8:22-10:25.     E+H was also concerned that ESC did not have a

succession plan in place.       Engstrand Dep. at 202:3-204:10; Lucey

Dep. at 58:22-60:2.     Given its concerns and its preference for

consolidated sales representatives, E+H favored a merger between

MMS and ESC.    Camin Dep. at 11:1-8; Sauers Dep. at 7:14-8:11.         E+H

became involved in the discussions between ESC and MMS, even

signing   a    non-disclosure    agreement    (NDA)     to   maintain   the

confidentiality of the information exchanged. Gleekel Decl. Ex. D.

The NDA precludes the distribution, disclosure, or dissemination of

confidential information exchanged under its terms.            Id. § 3(b).

Confidential information includes:

     any information and data of a confidential nature,
     including but not limited to proprietary, developmental,
     technical, marketing, sales, operating, performance,
     cost, know-how, business and process information,
     computer programming techniques, and all record bearing
     media containing or disclosing such information and

                                    4
      CASE 0:17-cv-03456-DSD-ECW Document 99 Filed 02/27/19 Page 5 of 17



       techniques ... disclosed pursuant to [the NDA].

Id. § 1.      Confidential information does not include information

“already     in   the    public   domain”    or   information   “subsequently

independently developed by the receiving party.” Id. §§ 4(a), (d).

Under the NDA, ESC provided MMS with, among other things, sales

data that included summaries of its business with principals other

than E+H, including MSA.          See P. Miller Dep. Ex. 100 at 5-7, 9.

The data shows that two-thirds of ESC’s revenue came from E+H and

that MSA was its third highest revenue producing principal.                See

id.

       Apparently unbeknownst to ESC, E+H communicated regularly with

MMS     throughout      its   negotiations     with   ESC.      Although   E+H

characterizes its role as one of an “interested observer,” the

record establishes otherwise.           It appears that E+H ultimately

determined that MMS should acquire, rather than merge with, ESC and

that it directed negotiations accordingly. See Camin Dep. Exs. 60,

81, 82; Sauers Dep. Exs. 63, 77, 79.           Throughout the negotiations,

E+H told Engstrand that it may simply terminate the Agreement if

ESC could not work out a deal with MMS.               Camin Dep. at 95:7-24,

101:7-23.

       On June 5, 2015, after many months of negotiating, MMS offered

to purchase ESC for $1.1 million.            See P. Miller Dep. Ex. 99.     On

June 15, 2015, Engstrand declined the offer and countered with a

proposed purchase price of $1.62 million based on undisclosed


                                       5
   CASE 0:17-cv-03456-DSD-ECW Document 99 Filed 02/27/19 Page 6 of 17



“independent     appraisals.”         Sauers          Dep.   Ex.   40   at    1,   2.   MMS

responded that it would keep its offer open until 12:01 a.m. on

June 16, 2015.       Id. at 1.      E+H weighed in the evening of June 15,

indicating that it would terminate ESC if it could not reach

agreement with MMS.         Camin Dep. Ex. 84.          ESC did not agree to MMS’s

terms    and,   on   June    16,    2015,       E+H    terminated       the   Agreement,

effective July 17, 2015.4          Sauers Dep. Ex. 86.             E+H then appointed

MMS as its sales representative in ESC’s former territory.                              P.

Miller Dep. at 111:11-12:25.

     E+H confirmed that, under the Agreement, it would pay ESC full

commissions on outstanding quotes from July 16, 2015, to August 15,

2015, and fifty-percent commissions on verified outstanding quotes

from August 16, 2015, to September 15, 2015. Engstrand Dep. Ex. 43

at 1, 4.    E+H also confirmed that ESC would receive no commissions

for orders received after September 16, 2015, or for orders shipped

after July 15, 2016.        Id. at 4.    E+H requested that ESC provide any

outstanding special project quotes that E+H did not have access to

so that it could ensure full commission payment.                         Id. at 1.       On

July 16, Engstrand provided a list of quotes to E+H and noted that

all of those quotes were already in the E+H database.                         Id. Ex. 45

at 1.      Later that month, Engstrand accused E+H of withholding

commissions due to ESC.            Id. Ex. 46 at 2.           E+H denied improperly



     4
        E+H also terminated the parties’ outsourcing agreement,
which is not at issue. See Sauers Dep. Ex. 86.

                                            6
   CASE 0:17-cv-03456-DSD-ECW Document 99 Filed 02/27/19 Page 7 of 17



withholding commissions and explained that ESC was not entitled to

commissions on expired quotes.         Id. at 1.   In his deposition,

Engstrand conceded that E+H paid all commissions due to ESC under

the Agreement and was unable to identify additional commissions due

and owing.   Engstrand Dep. at 288:11-92:5.

     Soon after ESC’s termination, MMS contacted MSA and began

discussions about MMS becoming MSA’s sales representative.              P.

Miller Dep. Ex. 108; P. Miller Dep. at 125:12-22.        MMS was aware

that MSA was a market leader in the gas-detection industry and knew

that ESC was its current sales representative.       P. Miller Dep. at

125:15-22, 127:10-28:18.    Travis Sauers, a regional sales manager

for E+H, had a friend who worked at MSA and knew that MSA had been

unhappy with ESC for some time.        Sauers Dep. at 6:9-15, 39:2-21.

ESC was aware that MSA was concerned about ESC’s sales volume.

Engstrand Dep. at 327:17-22.       Sauers denies encouraging MSA to

terminate its relationship with ESC in favor of MMS and also denies

providing MMS with MSA sales data.       Sauers Dep. at 39:6-40:9.

     In January 2017, eighteen months after E+H terminated ESC, MSA

replaced ESC with MMS as its sales representative.       P. Miller Dep.

at 130:22-31:1; Engstrand Dep. at 297:18-22.

     On July 12, 2017, ESC commenced this action in Hennepin County

District Court raising the following six claims:       (1) E+H and MMS

breached the NDA by using ESC’s confidential information to solicit

ESC employees and principals; (2) E+H and MMS tortiously interfered


                                   7
     CASE 0:17-cv-03456-DSD-ECW Document 99 Filed 02/27/19 Page 8 of 17



with       ESC’s   prospective   economic     advantage     by   using   ESC’s

confidential information to induce ESC employees and principals to

terminate      their   relationships   with    ESC;   (3)    E+H   tortiously

interfered with ESC’s prospective economic advantage by interfering

with ESC’s negotiations with MMS; (4) E+H violated the Minnesota

Franchise Act (MFA), Minn. Stat. § 80C.01, et seq., by terminating

its relationship with ESC without good cause; and (5) E+H violated

the Minnesota Termination of Sales Representative Act (MTSRA),

Minn. Stat. § 325E.37, by terminating its relationship with ESC

without good cause; and (6) E+H violated Minn. Stat. § 181.145 by

failing to promptly pay ESC earned commissions.             Defendants timely

removed and now move for summary judgment.5           ESC moves for partial

summary judgment on its MFA claim against E+H.



                                 DISCUSSION

I.     Summary Judgment Standard

       “The court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”              Fed. R. Civ.

P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

A fact is material only when its resolution affects the outcome of

       5
        ESC has since conceded that is has no damages, and thus no
claims, relating to E+H’s alleged interference with ESC’s
negotiations with MMS and with respect to solicitation of ESC
employees. ECF Nos. 65 at 19 n.15, 66 at 8 n.3. Therefore, the
court will not address those issues.

                                       8
      CASE 0:17-cv-03456-DSD-ECW Document 99 Filed 02/27/19 Page 9 of 17



the case.      Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986).     A dispute is genuine if the evidence is such that it could

cause a reasonable jury to return a verdict for either party.              Id.

at 252.

       On a motion for summary judgment, the court views all evidence

and inferences in a light most favorable to the nonmoving party.

Id. at 255.      The nonmoving party, however, may not rest on mere

denials or allegations in the pleadings but must set forth specific

facts sufficient to raise a genuine issue for trial.          Celotex, 477

U.S. at 324.     A party asserting that a genuine dispute exists - or

cannot exist - about a material fact must cite “particular parts of

materials in the record.”         Fed. R. Civ. P. 56(c)(1)(A).        If a

plaintiff cannot support each essential element of a claim, the

court must grant summary judgment because a complete failure of

proof regarding an essential element necessarily renders all other

facts immaterial.      Celotex, 477 U.S. at 322-23.

II.    Breach of Contract

       ESC alleges that E+H and MMS breached the NDA by using ESC’s

confidential information to identify MSA as a valuable principal

and to ultimately lure MSA away from ESC.         ESC bases this claim on

the fact that it shared projected gross profits for its top

manufacturers - including MSA - under the NDA and because MMS only

approached MSA after receiving that information.          ESC also argues

that E+H helped MMS pursue MSA after becoming privy to its sales


                                      9
   CASE 0:17-cv-03456-DSD-ECW Document 99 Filed 02/27/19 Page 10 of 17



data because it wanted MMS to represent other product lines.

     But ESC has failed to cite to any actual facts in support of

its contention that MMS breached the NDA.      Instead, ESC’s claim is

based on pure conjecture.    ESC ignores the fact that MSA was known

as a market leader before the parties signed the NDA, and thus was

a desirable manufacturer to represent.          See Engstrand Dep. at

299:20-300:4.     In other words, the information at issue was

“already in the public domain” and thus not covered by the NDA.

See Gleekel Decl. Ex. D § 4(a).     Further, Engstrand admits that he

and MMS discussed keeping MSA in lieu of a competitor in the event

of a merger.    Engstrand Dep. at 321:8-23:11.      He does not allege

that those discussions were covered by the NDA.             Absent some

evidence that MMS used the sales data provided by ESC to target

MSA, the court must find in favor or MMS on this claim.6             See

Sip-Top, Inc. v. Ekco Group, Inc., 86 F.3d 827, 830 (8th Cir. 1996)

(“When the record contains no proof beyond speculation to support

the verdict, judgment as a matter of law is appropriate.”).

     The record is equally devoid of any facts to establish that

E+H breached the NDA.     The fact that E+H may have wanted MMS to

have a more diverse product portfolio does not establish that E+H



     6
        The court is unpersuaded by MMS’s argument that the sales
data was not properly marked as confidential as required by the
NDA. The enclosure letter makes clear that Engstrand intended the
documents to be kept confidential and he was not required to mark
each page as confidential to effectuate that intent. See P. Miller
Dep. Ex. 100 at 1.

                                   10
     CASE 0:17-cv-03456-DSD-ECW Document 99 Filed 02/27/19 Page 11 of 17



used ESC’s confidential information to identify MSA as a possible

principal for MMS.      Indeed, as noted, MSA was a well-known market

leader in the gas-detection industry and its value to E+H and MMS

was evident even without ESC’s sales data.          Based on the record,

the court cannot conclude that E+H breached the NDA as alleged.

III. Tortious Interference

       ESC alleges that E+H and MMS tortiously interfered with its

economic advantage by targeting MSA.        ESC pins this claim on E+H’s

and MMS’s use of its confidential information.          See ECF No. 66 at

7.    As discussed above, ESC does not have a viable claim that

either E+H or MMS improperly used ESC’s confidential information.

As a result, ESC’s claim for tortious interference also fails as

matter of law.

IV.    Violation of the Minnesota Franchise Act

       ESC argues that it was an E+H franchisee and that, as a

result, it could only be terminated for good cause under the MFA.

See Minn. Stat. § 80C.14, subdiv. 3(b).        E+H denies that ESC was a

franchisee and argues that it was entitled to terminate ESC with

thirty days’ notice for any reason under the Agreement.

       Under the MFA, a plaintiff claiming a franchise relationship

must prove:    (1) a right granted in the franchisee to engage in the

business of offering or distributing goods using the franchisor’s

trade name, trademark, advertising or other commercial symbol, (2)

a “community of interest” in the marketing of goods or services


                                     11
   CASE 0:17-cv-03456-DSD-ECW Document 99 Filed 02/27/19 Page 12 of 17



between the franchisee and franchisor, and (3) the franchisee paid,

directly or indirectly, a “franchise fee.”       Minn. Stat. § 80C.01,

subdiv. 4; Martin Investors, Inc. v. Vander Bie, 269 N.W.2d 868,

874 (Minn. 1978).   E+H argues that ESC has failed to establish the

second and third elements.

     With respect to “community of interest,” E+H denies that ESC

sold goods under E+H’s trade name. Rather, when ESC sold products,

it represented itself to customers as ESC, not E+H. Engstrand Dep.

at 302:21-25.   But the statute does not require that the alleged

franchisee operate under the franchisor’s name; it merely requires

a common interest in the marketing of goods and services.          Minn.

Stat. § 80C.01, subdiv. 4(ii). The court is satisfied that ESC has

established this element.

     As to the required franchise fee, ESC argues that the $100,000

it paid to acquire Control-Tec constituted a franchise fee.              A

“franchise fee” is any fee or charge that a franchisee is required

to pay “for the right to enter into a business or to continue a

business under a franchise agreement.”          Minn. Stat. § 80C.01,

subdiv. 9.   A franchise fee can include, but is not limited to,

initial capital investment fees, fees based on a percentage of

gross or net sales, payments for goods or services, and training

fees or charges.    Id.

     There is no real dispute that ESC did not pay a direct

franchise fee to E+H.     That is, ESC did not pay E+H for the right


                                   12
     CASE 0:17-cv-03456-DSD-ECW Document 99 Filed 02/27/19 Page 13 of 17



to become its sales representative. The parties disagree, however,

as to whether the ESC’s acquisition of Control-Tec was an indirect

franchise payment.       The court finds that it did not.        ESC paid

Control-Tec to acquire its assets in an agreement separate and

distinct from its agreement with E+H.        E+H was not involved in the

negotiations, was not a party to the agreement, and received no

fee, directly or indirectly, from the transaction.

       Moreover, the Agreement establishes that parties did not

intend to have franchisee/franchisor relationship.           The Agreement

identifies ESC as its “independent sales representative” and an

“independent contractor” rather than a franchisee.           Gleekel Decl.

Ex. J §§ 1(a), (b).      And, in contrast with the MFA, the Agreement

specifically provides that either party may terminate the agreement

for any reason with thirty days’ written notice.            Id. § 13.     Had

the parties wanted to create a franchise relationship, they could

have easily done so.

       Because ESC and E+H did not have a franchise relationship, ESC

cannot maintain its claim under the MFA.          As a result, the court

must grant E+H’s motion for summary judgment on this claim and deny

ESC’s motion for partial summary judgment.

V.     Violation of the Minnesota Termination of Sales Representative
       Act

       The MTSRA prohibits a manufacturer from terminating a sales

representative     agreement    absent    “good   cause.”     Minn.     Stat.

§ 325E.37, subdiv. 2(a).        The manufacturer is required to give

                                     13
  CASE 0:17-cv-03456-DSD-ECW Document 99 Filed 02/27/19 Page 14 of 17



ninety days’ written notice setting forth the reason for the

termination, and the recipient then has sixty days to correct the

stated reason for termination.       Id.

     ESC argues that E+H violated the MTSRA by terminating the

Agreement   without   cause    and   with   only   thirty   days’   notice.

According to E+H, the MTSRA does not apply because the Agreement

expressly states that it is governed by Indiana law.          See Gleekel

Decl. Ex. J § 15(a).    In 2014, however, the Minnesota legislature

amended the MTSRA to prohibit choice-of-law provisions providing

for the application of the laws of other states.              Minn. Stat.

§ 325E.37, subdiv. 7.         The question is whether that amendment

applies to the Agreement and renders the parties’ choice-of-law

provision unenforceable.

     The 2014 amendment to the MTSRA became effective on August 1,

2014, as to “sales representative agreements entered into, renewed

or amended on or after that date.”           Apex Tech. Sales, Inc. v.

Leviton Mfg., Inc., No. 17-2019, 2017 WL 2731312, at *4 (D. Minn.

June 26, 2017) (quoting 2014 Minn. Sess. Law Serv. Ch. 165 (S.F.

2108)). Here, the parties agree that the Agreement was not amended

on or after August 1, 2014.           ESC argues, however, that the

Agreement was “renewed” because ESC solicited orders on E+H’s

behalf after that date.

     ESC relies on a 1991 amendment to the MTSRA which defines the

term “renewed” in the context of establishing whether revisions


                                     14
   CASE 0:17-cv-03456-DSD-ECW Document 99 Filed 02/27/19 Page 15 of 17



made to the MTSRA in 1991 applied to existing sales representative

agreements.     See 1991 Minn. Sess. Law Serv. Ch. 190 (H.F. 786) §§

1, 2(a)(2).     The legislature provided that the revisions made to

section 1 of the MTSRA applied to sales representative agreements

“entered into or renewed on or after the effective date of t[he]

act.”     Id. § 2(a).   The legislature further provided that a sales

representative agreement is “renewed” in this context if “the

agreement is for an indefinite period, and with the principal’s

consent or acquiescence, the sales representative solicits order on

or after the effective date of section 1.”         Id. § 2(a)(2).

        According to ESC, this definition of “renewed” should also be

applied to the 2014 amendment.          The court disagrees.   The 1991

amendment applies specifically to the revisions to section 1 of the

MTSRA, and the court is unpersuaded that the legislature intended

for it to broadly apply to all provisions of the MTSRA, including

subsequent amendments relating to other aspects of the act.          The

2014 amendment does not incorporate the earlier amendment, nor does

it independently define “renew.”

        The court must therefore look to the plain meaning of “renew”

in interpreting the 2014 amendment.       Shire v. Rosemount, Inc., 875

N.W.2d 289, 292 (Minn. 2016).           Black’s Law Dictionary defines

“renew” as “the act of restoring or reestablishing.”             Garner,

Black’s Law. Dict.       at 1410 (9th ed. 2009).        Merriam-Webster

likewise defines “renew” as “to make like new.”         Merriam-Webster


                                   15
   CASE 0:17-cv-03456-DSD-ECW Document 99 Filed 02/27/19 Page 16 of 17



Collegiate Dictionary 990 (10th ed. 1993).          Because the Agreement

did not contain an expiration date, it is not possible for it to be

“renewed” as that term is commonly understood.

      As a result, the court concludes that the 2014 amendment does

not   apply    and    that   the   parties’   choice-of-law   provision   is

enforceable.      E+H is entitled to summary judgment on this claim.

VI.   Unpaid Commissions

      ESC argues that E+H failed to pay it commissions as required

under Minn. Stat. § 181.145. This claim is premised on application

of the MTSRA.        Because the court has concluded that ESC does not

have a viable claim under the MTSRA, this claim also fails as a

matter of law.



                                   CONCLUSION

      Accordingly, based on the above, IT IS HEREBY ORDERED that

      1.      Defendant Miller Mechanical Specialties, Inc.’s motion

for summary judgment [ECF No. 28] is granted;

      2.      Plaintiff’s motion for partial summary judgment [ECF No.

30] is denied;

      3.      Defendant Endress + Hauser, Inc.’s motion for summary

judgment [ECF No. 32] is granted; and




                                       16
  CASE 0:17-cv-03456-DSD-ECW Document 99 Filed 02/27/19 Page 17 of 17



     4.   The case is dismissed with prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: February 27, 2019


                                       s/David S. Doty
                                       David S. Doty, Judge
                                       United States District Court




                                  17
